           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

                                           )
CHERONDA HENRY,                            )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        ) CIVIL ACTION NO. 20-cv-00616-CG-B
                                           )
CIGNA-CAREALLIES, INC.,                    )
                                           )
      Defendant.                           )

                                       ORDER

      This matter is before the court on the parties Joint Stipulation of Dismissal

without Prejudice (Doc. 13). Accordingly, pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), it

is ORDERED, ADJUDGED, and DECREED that this case is DISMISSED

WITHOUT PREJUDICE, with each party is to bear its own costs.

      DONE and ORDERED this 12th day of July, 2021.


                                      /s/ Callie V. S. Granade
                                     SENIOR UNITED STATES DISTRICT JUDGE
